DETAILED ACTION
Allowable Subject Matter
Claims 19-23 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior arts of record do not teach the invention of claim 19.
A method of fabricating a guide transition device comprising the steps of: 
providing a platform including a semiconductor waveguide defining a light input port for receiving a light beam, the semiconductor laser being positioned on a first plane; 
forming one end of the semiconductor waveguide into an angled surface; 
depositing a polymer planarizing layer on the platform in abutting engagement with the angled surface to provide a first angular deflection surface; 
depositing a lower polymer cladding layer on the polymer planarizing layer, depositing a polymer core on the lower polymer cladding layer, and depositing an upper polymer cladding layer on the core and lower polymer cladding layer, the lower polymer cladding layer, the 00111826.13polymer core, and the upper polymer cladding layer forming a polymer waveguide on a second plane different than the first plane with a first end defining a light output port; and 
removing portions of the lower polymer cladding layer, the core, and the upper polymer cladding layer to form a second angular deflection surface at an end of the polymer waveguide opposite the first end, the first angular deflection surface and the second angular deflection surface having compatible angles so that a light beam directed into the light input port defined by the semiconductor waveguide on the first plane is deflected into the core of the polymer waveguide on the second plane.
Claims 20-23 are dependent on claim 19.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. PTO-892: A-N.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin D Chiem whose telephone number is (571)272-3102.  The examiner can normally be reached on 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas A Hollweg can be reached on (571)270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/RYAN A LEPISTO/Primary Examiner, Art Unit 2883                                                                                                                                                                                                        



/ERIN D CHIEM/Examiner, Art Unit 2883